UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ROBERT RAINEY,

                                     Plaintiff,

       vs.                                                         1:19-cv-956
                                                                   (MAD/ATB)

COUNTY OF JEFFERSON; SHERIFF
COLLEEN O'NEILL, individually and in her
official capacity; C.O. MAULETT, individually
and in his official capacity; and DETECTIVE
PERRY GOLDEN, individually and in his
official capacity,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

ROBERT RAINEY
C7370
Jefferson County Jail
753 Waterman Drive
Watertown, New York 13601
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                            ORDER

       Plaintiff Robert Rainey commenced this action pursuant to 42 U.S.C. § 1983 ("Section

1983") on August 5, 2019, by filing a form complaint alleging false imprisonment, illegal search,

and impermissible postponement of an arraignment against Defendant Jefferson County. See Dkt.

No. 1. Thereafter, Plaintiff filed an amended complaint, adding Sheriff Colleen O'Neill, C.O.

Maulett, and Detective Perry Golden as Defendants and expanded on the factual allegations set
forth in his original complaint. See Dkt. No. 12. In light of his in forma pauperis status, the

Court referred the amended complaint to Magistrate Judge Dancks for an initial review.

       Upon review of the amended complaint, Magistrate Judge Dancks issued an Order Report-

Recommendation on October 30, 2019, recommending that the Court require Defendant Golden

respond to Plaintiff's claim of unreasonable pre-arraignment delay, and dismiss with prejudice all

other claims and Defendants. See Dkt. No. 14 at 11. Currently before the Court is Magistrate

Judge Dancks' October 30, 2019 Order and Report-Recommendation.

       When a party files specific objections to a magistrate judge's order and report-

recommendation, the district court "make[s] a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made." 28 U.S.C.

§ 636(b)(1)(C). However, "[g]eneral or conclusory objections, or objections which merely recite

the same arguments presented to the magistrate judge, are reviewed for clear error." O'Diah v.

Mawhir, No. 9:08-CV-322, 2011 WL 933846, *2 (N.D.N.Y. Mar. 16, 2011) (citations and

footnote omitted). After the appropriate review, "the court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1)(C).

       Having carefully reviewed the October 30, 2019 Order and Report-Recommendation, the

Court finds that Magistrate Judge Dancks correctly determined that the only claim to survive

initial review is Plaintiff's excessive pre-arraignment detention claim against Defendant Golden.

Specifically, as to Plaintiff's Fourth Amendment illegal search claim, Magistrate Judge Dancks

correctly determined that, pursuant to the Supreme Court's ruling in Florence v. Bd. of Chosen

Freeholders of County of Burlington, 566 U.S. 318, 328 (2012), Plaintiff's allegations do not give

rise to a constitutional violation. See Dkt. No. 14 at 5-7. Further, Plaintiff's false arrest and

                                                   2
imprisonment claim must be dismissed because Plaintiff concedes that he was arrested pursuant to

a sealed indictment and arrest warrant and Plaintiff does not challenge the validity of the warrant

or the factual circumstances giving rise to the indictment. See Martinetti v. Town of New

Hartford, 12 Fed. Appx. 29, 32 (2d Cir. 2001). Additionally, Magistrate Judge Dancks correctly

found that Plaintiff's Thirteenth Amendment claim should be dismissed because Plaintiff fails to

make any allegations regarding whether he was forced into labor or some other condition of

servitude. See United States v. Kozminski, 487 U.S. 931, 952 (1988). Finally, Plaintiff's state law

negligence claim must be dismissed because his conclusory references to "negligent" behavior are

mere legal conclusions that fail to plausibly state a claim for negligence under state tort law. See

Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009).

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Dancks's October 30, 2019, Order and Report-

Recommendation is ADOPTED in its entirety; and the Court further

       ORDERS that Plaintiff's complaint is DISMISSED with prejudice as to Defendants

Maullett, O'Neill, and Jefferson County; and the Court further

       ORDERS that Defendant Golden is required to respond to Plaintiff's claim of

unreasonable pre-arraignment delay; and the Court further

       ORDER that the amended complaint (Dkt. No. 12) is accepted for filing as to Defendant

Golden; and the Court further

       ORDERS that the Clerk of the Court shall issue summonses and forward them with

copies of the complaint to the United States Marshal, along with packets containing General

Order 25, which sets forth this District's Civil Case Management Plan, for service upon the named

Defendant; and the Court further
                                                  3
       ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: December 12, 2019
       Albany, New York




                                               4
